DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following groups comprising two distinct statutory categories of invention is required under 35 U.S.C. 121: 
Group 1: Claims 1-6 drawn to a method of activating a charging source for charging of an accumulator tank onboard a vehicle based on at least one of an accelerator pedal position, a vehicle speed, a brake pedal position, and an engine fueling rate, classified in B60T17/02.
Group 2: Claims 7-20 drawn to a system (claims 7-14) and apparatus (claims 15-20) that activates an electric compressor supplied by a regenerative braking system to charge an accumulator tank, classified in B60R16/03.
Invention group 1 and group 2 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the method as claimed can be practiced by another materially different apparatus. For example, the method of group 1 may be applied to any sort of charging source, not just the electric compressor of group 2. Further, the supply to the charging source may include a large plurality of materially different components beyond the regenerative braking of group 2.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected grouping of claims, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of group requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected group.
Should applicant traverse on the grounds that the groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other group(s). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM EST. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

September 8, 2021


/TODD MELTON/Primary Examiner, Art Unit 3669